Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2019/009230 to Kasori et al. (U.S. Patent Pub. No. 2020/0148856 will be used for citations).
As to claims 1 and 10-11, Kasori discloses a method for producing a polymerizable composition by providing an organophosphorus compound, a polyisocyanate compound, and a polythiol composition (taken to meet mixed in advance) comprising 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane and pentaerythritol tetrakis(3-mercaptopropionate) (Examples 1 and 5).
As to claim 2, Kasori discloses triphenyl phosphite as the organophosphorus compound (0412, A1).
As to claims 3-5 and 12-14, Kasori discloses xylylene diisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, and dicyclohexylmethane diisocyanate as preferred diisocyanates (0259, 0422).
As to claims 6-7 and 15-16, Kasori discloses an acidic phosphoric acid ester component is added to the composition to provide excellent releaseability (0298).
As to claims 8 and 17, Kasori teaches mixing steps in the absence of polymerization catalyst (Examples 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019/009230 to Kasori et al. (U.S. Patent Pub. No. 2020/0148856 will be used for citations).
As to claims 9 and 17, Kasori discloses a method for producing a polymerizable composition by providing an organophosphorus compound, a polyisocyanate compound, and a polythiol composition (taken to meet mixed in advance) comprising 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane and pentaerythritol tetrakis(3-mercaptopropionate) (Examples 1 and 5).  Kasori discloses the use of polymerization catalyst and further teaches mixing order and the mixing method are not particularly limited if the respective components can be uniformly mixed (0338-0339).  Further, the polymerization condition depends on the composition of the polymerizable composition, the kind and the use amount of the catalyst.  Accordingly, it would have been obvious to a person of ordinary skill in the art to add the catalyst after the mixing steps to delay initial polymerization to allow the mold to fill and to speed up the reaction once filled.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2019/009230 to Kasori et al. (U.S. Patent Pub. No. 2020/0148856 will be used for citations) in view of U.S. Patent Pub. No. 2017/0057184 to Kakinuma.
As to claims 1 and 10-11, Kasori discloses a method for producing a polymerizable composition by providing an organophosphorus compound, a polyisocyanate compound, and a polythiol composition (taken to meet mixed in advance) comprising 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane and pentaerythritol tetrakis(3-mercaptopropionate) (Examples 1 and 5).  The step of mixing the polythiols together prior to mixing with the diisocyanate is taught in Kasori (polythiol composition).  The polythiols are not mixed as a solution.
However, the use of a premixed polythiol solution in the preparation of optical polyurethane materials was known at the time filing.  This is supported by Kakinuma.  
At the time of filing it would have been obvious to a person of ordinary skill in the art to mix the polythiols of Kasori into solution as taught in Kakinuma to provide high-quality optical materials in which the occurrence rate of striae is low, the generation of foreign material is suppressed, and excellent optical properties can be obtained (0014).
As to claim 2, Kasori discloses triphenyl phosphite as the organophosphorus compound (0412, A1).
As to claims 3-5 and 12-14, Kasori discloses xylylene diisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, and dicyclohexylmethane diisocyanate as preferred diisocyanates (0259, 0422).
As to claims 6-7 and 15-16, Kasori discloses an acidic phosphoric acid ester component is added to the composition to provide excellent releaseability (0298).
As to claims 8 and 17, Kasori teaches mixing steps in the absence of polymerization catalyst (Examples 1 and 5).
As to claims 9 and 17, Kasori discloses the use of polymerization catalyst and further teaches mixing order and the mixing method are not particularly limited if the respective components can be uniformly mixed (0338-0339).  Further, the polymerization condition depends on the composition of the polymerizable composition, the kind and the use amount of the catalyst.  Accordingly, it would have been obvious to a person of ordinary skill in the art to add the catalyst after the mixing steps to delay initial polymerization to allow the mold to fill and to speed up the reaction once filled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763